DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments  and amendments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bonded portions a partially bonded to each other are formed only around the lower edges” in claims 8 and 15 must be shown. For example, in fig. 4 of applicant’s drawings, the bonded portions 5a and 5b appear to extend from the lower edge to the upper edge along the end portions 2a and 2b. Therefore, the bonded portions are not shown as “formed only around the lower edges,” but instead, extend from the lower edge to the upper edge. 

    PNG
    media_image1.png
    430
    756
    media_image1.png
    Greyscale

These claims features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recites, in part: wherein positioning the bonded portions are partially bonded to each other... to partially overlap the bonded portions or to be in peripheries of the bonded portions. It is unclear how a bonded portion can be partially bonded to itself when overlapped with the bonded portions, or which bonded portions are in contact with which other bonded portions. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the bonded portions of the ventral portion will be interpreted as in contact with the bonded portions on the dorsal portions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/018807 A1 to Akiko (hereinafter “Akiko”), in view of US 2013/0138072 A1 to Morimoto (hereinafter “Morimoto”), in view of JP 2012/192115 A to Asai Kinya (hereinafter “Kinya”), and in further view of US 2012/0226254 A1 to Takino (hereinafter “Takino”). 
	For claim 1, Akiko discloses a disposable undergarment comprising: 
a ventral member (front waist region 13) and a dorsal member (rear waist region 14) that are bonded to each other at both bonded portions along both end portions in a waist-around direction (fig. 1 at seams 20); 
a crotch member that is bonded to and bridges between both center portions of the ventral member and the dorsal member (absorbent chassis 12); 
a waist opening defined by both upper edges of the ventral member and the dorsal member (waist opening 21); 
left and right leg openings defined by the ventral member, the dorsal member, and the crotch member (leg openings 22); 
a hip-surrounding elastic member extending in the waist-around direction in each of the ventral member and the dorsal member (intermediate waist elastic bodies 39); and 
a first elastic member (lower elastic body 37) that extends upward toward the upper edges from lower portions of the bonded portions of the ventral member to a center in the waist-around direction, the first elastic member crosses the hip-surrounding elastic member (see annotated fig. 2 below);

    PNG
    media_image2.png
    709
    833
    media_image2.png
    Greyscale

Akiko does not specifically disclose: wherein the disposable undergarment has a shape widening from the waist opening toward the left and the right leg openings on a lower side.
However, attention is directed to Morimoto teaching an analogous disposable pull-up diaper (abstract of Morimoto). Specifically, Morimoto teaches a shape widening from the waist opening towards the left and right leg openings on the lower side (see fig. 6a below and paras 0036-0041 of Morimoto below,). 

    PNG
    media_image3.png
    382
    461
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Akiko would be modified to comprise a shape widening from the waist opening towards the left and right leg openings on the lower side for purposes of allowing a caretaker to pull the diaper through an infant’s legs with east, meanwhile, the waist opening in a free-state of the diaper will not be too big to cause sagging in use, as taught by Morimoto (para 0041 of Morimoto). 
	The modified Akiko does not specifically disclose: wherein the upper edge of the ventral member comprises a center portion disposed lower than the upper edge of the dorsal member.  
However, attention is directed to Kinya teaching an analogous disposable diaper (page 2 of translated Kinya). Specifically, Kinya teaches the upper edge of the ventral member comprises a center portion disposed lower than the upper edge of the dorsal member (see fig. 3b and page 4 of translated Kinya).

    PNG
    media_image4.png
    478
    496
    media_image4.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Akiko would be further modified wherein the upper edge of the ventral member comprises a center portion disposed lower than the upper edge of the dorsal member for purposes of providing increased comfort in the abdominal region of the wearer when sitting for an extended period of time, as taught by Akiko (page 4 of translated Kinya). 
The modified Akiko does not specifically disclose: wherein the hip-surrounding elastic member extending in the waist-around direction in the ventral member has higher tensile force than the hip-surrounding elastic member extending in the waist-around direction in the dorsal member. 
However, attention is directed to Takino teaching an analogous disposable diaper (abstract of Takino). Specifically, Takino teaches a tensile stress per unit width dimension in the front waist region 13 is set to be higher than a tensile stress per unit width dimension in the rear waist section (para 0048 of Takino). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Akiko would be further modified wherein the elastic in the ventral portion has a higher tensile force than the elastic in the dorsal member for purposes of assuring a well-balanced tensile stress exerted around the waist in a front-back direction of the diaper and thereby to restrict a possible displacement of the diaper during use, as taught by Takino (para 0048). 
 
For claim 5, the modified Akiko teaches most of the recited structure (see discussion for claim 1 above). 
	Akiko, as modified, also teaches wherein the crotch member includes at least one pair of ventral connection elastic members, wherein ventral end portions of portions where the ventral connection elastic members are bonded to the crotch member overlap with areas of the crotch member bonded on the ventral member in an overlapping manner (see annotated fig. 3 of Akiko below).

    PNG
    media_image5.png
    740
    650
    media_image5.png
    Greyscale

	The modified Akiko does not disclose wherein dorsal end portions of portions where the ventral connection elastic members are bonded to the crotch member do not overlap with areas of the crotch member bonded on the dorsal member in an overlapping manner.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the dorsal end of the connection elastic member to no overlap with the dorsal member, since such a modification would amount to a mere omission of an element. It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. In this case, the specification does not appear to provide any criticality with respect to the missing section of connection member on the dorsal member, and one skilled in the art would find the resulting structure to functional identically as the disclosed by the modified Akiko. 

For claim 8, the modified Akiko teaches most of the recited structure (see discussion for claim 1 above).
	The modified Akiko continues to teach: wherein positioning bonded portions with which the ventral member and the dorsal member are partially bonded to each other are formed only around the lower edges of both the ventral member and the dorsal member to partially overlap the bonded portions or to be in peripheries of the bonded portions (Both side edges 17c of the front waist panel 17 and the outer edges 18c of the rear waist panel 18 facing each other are overlapped with each other, and known means such as heat embossing, sonic, etc. in the seam portion 20 arranged intermittently in the longitudinal direction Y; see fig. 2 and page 2, third to last paragraph of translated Akiko). 

For claim 12, the modified Akiko teaches the disposable undergarment according to claim 1, wherein the crotch member includes at least one pair of ventral connection elastic members; wherein ventral end portions of portions where the ventral connection elastic members are bonded to the crotch member overlap with areas of the crotch member bonded on the ventral member in an overlapping manner (see annotated fig. 3 of Akiko below). 

    PNG
    media_image5.png
    740
    650
    media_image5.png
    Greyscale

The modified Akiko does not disclose wherein dorsal end portions of portions where the ventral connection elastic members are bonded to the crotch member do not overlap with areas of the crotch member bonded on the dorsal member in an overlapping manner.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the dorsal end of the connection elastic member to no overlap with the dorsal member, since such a modification would amount to a mere omission of an element. It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. In this case, the specification does not appear to provide any criticality with respect to the missing section of connection member on the dorsal member, and one skilled in the art would find the resulting structure to functional identically as the disclosed by the modified Akiko.

For claim 15, the modified Akiko teaches the disposable undergarment according to claim 1, wherein positioning bonded portions with which the ventral member and the dorsal member are partially bonded to each other are formed only around the lower edges of both the ventral member and the dorsal member to partially overlap the bonded portions or to be in peripheries of the bonded portions (Both side edges 17c of the front waist panel 17 and the outer edges 18c of the rear waist panel 18 facing each other are overlapped with each other, and known means such as heat embossing, sonic, etc. in the seam portion 20 arranged intermittently in the longitudinal direction Y; see fig. 2 and page 2, third to last paragraph of translated Akiko).

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko in view of Morimoto, Kinya, Takino, and in further view of WO 02/074213 A1 to Saiga (hereinafter “Saiga”). 
	For claim 3, the modified Akiko teaches most of the recited structure (see discussion for claim 1 above).
	Akiko, as modified, does not disclose: wherein a non-elastic area in which the elastic member loses tensile is formed at a center of the ventral member in the waist-around direction to have a tapered shape with an apex on a side of the upper edge. 
	However, attention is directed to Saiga teaching an analogous disposable diaper (abstract of Saiga). Specifically, Saiga teaches an embodiment wherein a non-elastic section is formed at a center of a ventral member and has a tapered shape (see annotated fig. 7 below and paras 0163-0166 of Saiga). 

    PNG
    media_image6.png
    545
    632
    media_image6.png
    Greyscale

	With respect to an apex on the non-elastic section, absent any showing of unexpected results, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47. Saiga teaches it is expected that providing a tapered non-elastic portion provides conformity with a body shape (para 0164 of Saiga).  It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Akiko would be further modified to comprise a non-elastic area in which the elastic member loses tensile is formed at a center of the ventral member in the waist-around direction to have a tapered shape with an apex on  a side of the upper edge, for purposes of adjust the contraction force with a body shape of the wearer and reduce vertical wrinkles formed at the underbelly portion, as taught by Mori (para 0164 of Saiga).  

	For claim 4, the modified Akiko teaches the disposable undergarment according to claim 3, wherein the non-elastic area in which the elastic member loses the tensile force is formed at a center of the dorsal member in the waist-around direction to have the tapered shape with the apex on the side of the upper edge (see discussion for claim 3 above). 

	For claim 10, the modified Akiko does not specifically disclose the disposable undergarment according to claim 1, wherein a non-elastic area in which the elastic member loses tensile force is formed at a center of the ventral member in the waist-around direction to have a tapered shape with an apex on a side of the upper edge.
	However, attention is directed to Saiga teaching an analogous disposable diaper (abstract of Saiga). Specifically, Saiga teaches an embodiment wherein a non-elastic section is formed at a center of a ventral member and has a tapered shape (see annotated fig. 7 below and paras 0163-0166 of Saiga). 

    PNG
    media_image6.png
    545
    632
    media_image6.png
    Greyscale

	With respect to an apex on the non-elastic section, absent any showing of unexpected results, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47. Saiga teaches it is expected that providing a tapered non-elastic portion provides conformity with a body shape (para 0164 of Saiga).  It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Akiko would be further modified to comprise a non-elastic area in which the elastic member loses tensile is formed at a center of the ventral member in the waist-around direction to have a tapered shape with an apex on  a side of the upper edge, for purposes of adjust the contraction force with a body shape of the wearer and reduce vertical wrinkles formed at the underbelly portion, as taught by Mori (para 0164 of Saiga).  

	For claim 11, the modified Akiko teaches the disposable undergarment according to claim 10, wherein the non-elastic area in which the elastic member loses the tensile force is formed at a center of the dorsal member in the waist-around direction to have the tapered shape with the apex on the side of the upper edge (See discussion for claim 10 above).
	 
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akiko in view of Morimoto, Kinya, Takino, and in further view of US 2010/0193111A1 to Wada (hereinafter “Wada”).
	For claim 6, the modified Akiko teaches most of the recited structure (see discussion for claim 1 above). 
	Akiko, as modified, does not specifically disclose: wherein the ventral member comprises a lower edge including:  both end lines substantially in parallel with the waist-around direction; a pair of inclined lines extending upward toward a side of the upper edge, from the both end lines toward the center portion; and a center line connecting between the inclined lines; and wherein the dorsal member comprises a lower edge including: both end lines substantially in parallel with the waist-around direction; Reply to Office Action of October 25, 2021a pair of inclined lines extending downward toward a side opposite to the upper edge, from the both end lines toward the center portion; and a center line connecting between the inclined lines.  
	However, attention is directed to Wada teaching an analogous disposable wearable article (abstract of Wada). Specifically, Wada does teach the above recited limitation (see annotated fig. 9a and para 0042 of Wada below).

    PNG
    media_image7.png
    627
    521
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Akiko would be further modified to include the above recited limitation for purposes of reducing the occurrences of wrinkles and creases when the web is cut, as taught by Wada (paras 0007-0009 of Wada). 

 	For claim 7, the modified Akiko teaches most of the recited structure (see discussion for claim1 above).
	Akiko, as modified, does not specifically disclose: wherein in a state where the ventral member and the dorsal member are separated from each other and stretched, a lower edge of the ventral member and a lower edge of the dorsal member match upon being brought into contact with each other. 
	However, attention is directed to Wada teaching an analogous disposable wearable article (abstract of Wada). Specifically, Wada does teach the above recited limitation (see annotated fig. 9a and para 0042 of Wada below).

    PNG
    media_image8.png
    627
    521
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Akiko would be further modified to include the above recited limitation for purposes of reducing the occurrences of wrinkles and creases when the web is cut, as taught by Wada (paras 0007-0009 of Wada). 

	For claim 13, the modified Akiko does not disclose wherein the ventral member comprises a lower edge including:  both end lines substantially in parallel with the waist-around direction; a pair of inclined lines extending upward toward a side of the upper edge, from the both end lines toward the center portion; and a center line connecting between the inclined lines; and wherein the dorsal member comprises a lower edge including: both end lines substantially in parallel with the waist-around direction; Reply to Office Action of October 25, 2021a pair of inclined lines extending downward toward a side opposite to the upper edge, from the both end lines toward the center portion; and a center line connecting between the inclined lines.  
	However, attention is directed to Wada teaching an analogous disposable wearable article (abstract of Wada). Specifically, Wada does teach the above recited limitation (see annotated fig. 9a and para 0042 of Wada below).

    PNG
    media_image7.png
    627
    521
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Akiko would be further modified to include the above recited limitation for purposes of reducing the occurrences of wrinkles and creases when the web is cut, as taught by Wada (paras 0007-0009 of Wada). 

	For claim 14, the modified Akiko does not disclose the disposable undergarment according to claim 1, wherein in a state where the ventral member and the dorsal member are separated from each other and stretched, a lower edge of the ventral member and a lower edge of the dorsal member match upon being brought into contact with each other. 
However, attention is directed to Wada teaching an analogous disposable wearable article (abstract of Wada). Specifically, Wada does teach the above recited limitation (see annotated fig. 9a and para 0042 of Wada below).

    PNG
    media_image8.png
    627
    521
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Akiko would be further modified to include the above recited limitation for purposes of reducing the occurrences of wrinkles and creases when the web is cut, as taught by Wada (paras 0007-0009 of Wada). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732